Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.

Examiner’s Amendment & Reasons of Allowance	

The Status of Claims

Claims 1-8, 12-16, 18-19 are pending. 
Claims 1-8, 12-16, 18-19 are allowed 
Claims 9-11 are cancelled. 


1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Vasilyl  A. Ignatenko, on 11/15/2021.

The application has been amended as follows:
I.	The application has been amended as follows:
	
Claims 9-11 are canceled.

II. The following is an examiner's statement of reasons for allowance:
 
The IDS filed on 12/30/21 have been reviewed , but they are unrelated to the claimed invention. 
The close prior art to the current invention is Richardson et al (J.Med. chem. 2008, 51, 5285-5296), which describes a compound #17a, 
    PNG
    media_image1.png
    118
    258
    media_image1.png
    Greyscale
..  Whereas,the claimed invention has the following chemical structure:
 
    PNG
    media_image2.png
    121
    174
    media_image2.png
    Greyscale
.  Therefore, this is not the same compound  as the prior art compound nor obvious over it. 

Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        1/10/2022